IN TI-[E SUPREME COURT OF TI-IE STATE OF DELAWAR.E

MAR.K COURTNEY, §
§ No. 183, 2016
Defendant Below, §
Appellant, § Court Below: Superior Court
§ of the State of Delaware
v. §
§ Cr. ID No. 1210007303
STATE OF DELAWARE, §
§
Plaintiff Below, §
Appellee. §

Submitted: April 26, 2016
Decided: June 16, 2016

Before VALII~IURA, VAUGHN and SEITZ, Justices.
0 R D E R

This 16“‘ day of June 20l6, it appears to the Court that:

(l) On April ll, 2016, the appellant, Mark Court:ney, filed a notice of
appeal from a Superior Court order dated and docketed December 1, 2015, denying
his motion for modification of sentence. On its face, the notice of appeal was

untimely filed. Under Supreme Court Rule 6(a)(iv), the appeal was due to be filed

on or before December 3 1 , 2015.'

l Del. Supr. Ct. R. G(a)(iv) (providing that an appeal must be filed within thirty days after entry
upon the docket of an order in any proceeding for postconviction reliet).

(2) A notice of appeal must be timely filed to invoke the Court’s appellate

jurisdiction.z The jurisdictional defect created by the untimely filing of a notice of
appeal cannot be excused unless the appellant can demonstrate that the delay in
filing is attributable to court-related personnel.3

(3) On April ll, 2016, the Clerk issued a notice directing Courtney to
show cause why the appeal should not be dismissed as untimely filed. In response
to the notice, Courtney explains that he was not aware that he could tile an appeal
from an order denying a motion for modification of sentence. Courtney states that

when he realized that the December 1 order was appealable, he filed the notice of

appeal right away.
(4) Courtney does not contend, and the record does not reflect, that his

failure to timely tile the appeal is attributable to court-related personnel. This case

does not fall within the exception to the general rule that mandates the timely filing

of a notice of appeal.

NOW, TI-IEREFORE, IT IS ORDERED, under Supreme Court Rules 6 and

~ a
BY ma COURW

1 carr v. sza:e, 554 A.zd 773, 779(1)@1. 1939).
3 say v. s¢a.~¢», 402 A.zd 362, 363 (t)¢l. 1979).

29(b), that the appeal is DISMISSED.